Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Currently, Claims 20-36 are pending.  Claims 20-21 are examined on the merits.    

Election/Restrictions
Claims 22-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Jan. 11, 2022.
	Applicant's election with traverse of Group I (Claims 20-22), the species injectable, in the reply filed on Jan. 11, 2022 is acknowledged.  The traversal is on the ground(s) that there is no explanation and serious burden to examine all the groups and species.  This is not found persuasive because Applicant is claiming an extract from inflamed skin of rabbit.  The same immune response ingredient would be present in a rabbit that has been inoculated with a different source of inflammation, such as a different poxvirus such as cowpox virus, or another type of virus.  Therefore, the same product (extract) can be made by different process (one not involving inflamed skin from rabbits inoculated with vaccinia virus.  As for burden of search, a search of one group is not coextensive with the search of the other groups.  Thus, it would be burdensome to search the entire set of claims.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 20-21 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite an extract from inflamed skins of rabbits inoculated with vaccinia virus, where the amount of the N-acetylneuraminic acid contained in the extract is measured to be 400 ng or more per unit of the extract preparation.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, Claim 20 is drawn to an extract from inflamed skins of rabbits inoculated with vaccinia virus, the extract from inflamed skins of rabbits inoculated with vaccinia virus where the amount of the N-acetylneuraminic acid contained in the extract is measured and the content is confirmed to be 4000ng or more per unit of the extract. Claim 21 recites that the extract is a liquid and the amount of N-acetylneuraminic acid is confirmed to be 4800 ng or more per mL of the extract as an injectable preparation. 
These compositions are not markedly different from their closest naturally occurring counterpart because there is no indication that the extract from inflamed skins of rabbits inoculated with vaccinia virus, containing of N-acetylneuraminic acid in various claimed amounts has any characteristics that are different from the same compounds naturally found in virus-induced inflamed skins of rabbits. The instant specification discloses that N-acetylneuraminic acid is naturally occurring in mammalian tissues. Therefore the amounts claimed of the N- acetylneuraminic acid would not render the extract to be markedly different from its naturally occurring N-acetylneuraminic acid. There are not additional elements added to the claimed extract that make it markedly different in terms of structure and/or function compared to the same compounds naturally found in inflamed rabbit skin.
Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, Claim 21, an injectable preparation is simply a liquid composition that has nothing in it that precludes the composition from being injected.  It is still a very general product that can be used in many ways and is not essentially a physical manifestation of a practical utility, such as claiming a specific device for using the composition that is specially configured for its utility. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, an extract from inflamed skins of rabbits inoculated with vaccinia virus does not contain additional elements other than the well understood and conventional form of an injectable composition.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC §102 / 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Shen (from IDS, CN 1205233 A) as evidenced by Rohrer et al. (1998, Glycobiology, 8: 35-43) and Waters et al. (1992, Ann Clin Biochem, 29: 625-637).
Shen teaches an analgesic that is prepared through inoculating vaccinia virus onto inflamed rabbit skin tissue, adding extraction solvent to crushed inflamed tissues to obtain a mixture (Claim 1). The analgesic drug can be in the form of injection, tablet, ointments, capsules and granules (page 5, paragraph 2).  Rohrer et al. teaches the presence or absence of N-acetylneuraminic acid is used as a standard for determining glycoprotein serum half-life (Abstract); therefore, it would be routine to standardize the amount of N-acetylneuraminic acid for determining the amount of serum in animal blood. The need to determine the N-acetylneuraminic acid content of a glycoprotein when assaying its function and/or its efficacy as a pharmaceutical is used for determining activity of the serum extract (Introduction, first paragraph).  Waters et al. teaches the sialic acid content of serum is about 600-900 mg/L (page 626, left column, last paragraph) or 600-900 microgram/mL, which is more than 4000 ng/mL; therefore, the limitation of Claim 1 is met.
The claims are drawn to a composition comprising an extract from inflamed skins of rabbit inoculated with vaccinia virus as the active ingredient therein comprising amount ranges of naturally occurring N-acetylneuraminic acid therein, within a product-by-process claim.
	The cited reference teaches a composition (including in pill/tablet form) consisting of (or consisting essentially of) an extract from inflamed skins of rabbit inoculated with vaccinia virus as the active ingredient therein which appears to be identical to (and thus anticipate) the presently claimed an extract from inflamed skins of rabbit inoculated with vaccinia virus composition (including inherently comprising the instantly claimed levels of N-acetylneuraminic acid, as well as the naturally-occurring an extract from inflamed skins of rabbit, therein) since both were prepared using similar extraction and concentration steps, and both demonstrate the same/similar activity with respect to preparing an extract.  Consequently, the instantly claimed extract composition appears to be anticipated by the cited reference.  
	In the alternative, even if the claimed an extract from inflamed skins of rabbit composition is not identical to the referenced an extract from inflamed skins of rabbit extract composition with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced an extract from inflamed skins of rabbit composition is likely to inherently possess the same characteristics of the claimed an extract from inflamed skins of rabbit composition particularly in view of the similar characteristics which they have been shown to share.  Thus, the claimed an extract from inflamed skins of rabbit composition would have been obvious to those of ordinary skill in the art within the meaning of USC 103.  Further, if not anticipated, the result-effective adjustment of particular conventional working conditions (e.g., forming a tablet or other commonly employed oral pharmaceutical form comprising a result-effective amount of the extract beneficially taught) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

	Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether the levels of flavonoids and/or anthocyanins within Applicant' s an extract from inflamed skins of rabbit extract differ and, if so, to what extent, from the levels within the red leaf extract disclosed by the cited reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Please also note that “the patentability of a product does not depend upon its method of production.  If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983). 


Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655